DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §112(b), applicant amended relevant claims to correct the unclearness issues. The examiner agreed the amendment resolved the uncleanness issues. The rejection under §112(b) has been withdrawn. 

Regarding the rejection to independent claims under 35 U.S.C. §102, applicant amended independent claims 1 and 15 to response three times of anticipation rejections. 

In the amended to claim 15, applicant incorporated some limitations from a dependent claim 16 into the independent claim 15. The amended claim 15 includes features similar to the previously rejected claim 1 under §102 because of using an alternative term: “at least one of”.  The examiner has reviewed the cited references and believed the cited references meet all limitations of the amended claim 15. 
at least one of”. Applicant alleged that Waibel does not disclosed “”the translation unit bilingual corpus includes “translation unit segmentation information for distinguishing each translation unit and sentence segmentation information for distinguishing each sentence” (Remarks, pages 10-11, emphasis in the Remarks). 

In response, the examiner pointed out that the examiner did not acknowledged Waibel fails to teach the argued limitations. The examiner only noticed that the cited reference only needs to teach ONE alternative recited using “at least one of” (See page 6 in the office action mailed on 05/19/2021). The examiner addressed both alternatives, although the cited reference only needs teach ONE alternative. 

A recited term “a translation unit bilingual corpus” can be interpreted as “a sentence level bilingual corpus”.   Although specification describes various translation unit (Spec. [0015-0016]), the claim limitations do not distinguish a claimed “translation unit” with a sentence. In other words, the claimed the claimed “translation unit” can be interpreted as a sentence. 

Waibel (US Pat. 9,830,318, submitted by applicant in an IDS) discloses aligning of phrases in a sentence bilingual corpus (Col. 10, lines 9-45). The aligned bilingual corpus is used for translation. Therefore, Waibel meets the broadly recited “generates the translation unit bilingual corpus from a sentence separated bilingual corpus”.  In addition, since the claimed “the translation unit” can be a sentence, Waibel also meets the limitations: “translation unit segmentation information for distinguishing each translation unit and sentence segmentation information for distinguishing each sentence” (Waibel, Abstract, re-segmentation unit, Col. 5, lines 15-26;  Fig. 1,#22, Fig. 7, #10A, including segmentation information for translation; Col. 13, 1-30). 

	As explained above, the amended claim 1 fails to distinguish with the cited Waibel reference. The rejection under §102 has been maintained. The amended claim 15 is broader than the amended claim 1 by using “at least one of”. The claim 15 is also rejected.  

	Since previously presented independent claims are extremely broad, the examiner had rejected previously presented independent claims three times. In this office action, the examiner reject the amended independent claims once using the applicant submitted Waibel reference. Previouly cited two other references (Rangarajan and Kim) are no longer used in this office action.  

Claim Rejections - 35 USC § 102
Claims 1-2 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Waibel (US Pat. 9,830,318, applicant submitted IDS).

Waibel discloses a simultaneously translation system for translating spoken utterances between two languages during an open lecture (Fig. 1 and 2, Abstract). 

Examiner notes, independent claim 15 is directed to a method and is broader than the system claim 1 (claim 15 recites limitation using “at least of of”). The examiner analyses limitations recited in a system claim 1.  

Regarding claims 1 and 15, Waibel discloses a simultaneous interpretation system (and a method) using a translation unit bilingual corpus system, (Fig. 1 or Fig. 6, Abstract and Summary of the invention; a speech translation system with a boundary model for segmenting recognized text during an open domain lecture) comprising: 

a microphone configured to receive an utterance of a user (Col. 5, lines 29-35, receiving lecture speeches through a microphone); 
a memory in which a program for recognizing the utterance of the user and generating a translation result is stored (Col. 12, lines 42-50, computer implemented speech translation system, Table 11 shows evaluation for translation results); and 
a processor configured to execute the program stored in the memory, wherein the processor executes the program so as to convert the received utterance of the user into text, store the text in a speech recognition buffer (Fig. 1, #12, speech recognition model, the recognized text is used for next step of re-segmentation; Col. 5, line 13-27; Col. 14, lines 5-10, detecting words such as “right?”, “you know”, which indicating end of a sentence),
 perform translation unit recognition with respect to the text on the basis of a learning model for translation unit recognition, and in response to the translation unit recognition being completed, generate a translation result corresponding to the translation unit on the basis of a translation model for translation performance (Col. 3, lines 39-50; Col. 10, lines 40-45; Fig. 1, #22, re-segmentation of recognized text based on a boundary model to generate translatable segments and translating each translatable segment using a machine translation model #26 and #28; Also see Col. 13, lines 9-24 for segmenting recognized text from lecture speech into translatable text, which is feed into a machine translation model).
wherein the processor generates a translation unit bilingual corpus including translation unit segmentation information for distinguishing each translation unit (Col. 2, lines 40-45; Col. 13, lines 9-24; Col. 14, lines 11-25; Fig. 1, #24, boundary model, #22, re-segmentation for texts from speech recognition;) and sentence segmentation information for distinguishing each sentence from the sentence separated bilingual corpus (Col. 3, line 29-39; Col. 10, lines 40-45), and learns the learning model for translation unit recognition and the translation model on the basis of the generated translation unit bilingual corpus (Col. 3, line 44, Col. 13, line 9-24; Col. 10, lines 40-45; Fig. 1, #24, boundary model for re-segmentation and #28 translation model for translating translatable segments; Examiner note, “the translation unit” is interested as a unit of a sentence level).

at least one of a loudspeaker (Fig. 7, #140B, Col. 13, line 55-60) configured to output the translation result as a speech and a display configured to output the translation result on a screen (Col. 4, line 5-19, displaying translation results; Examiner note, the cited reference only need to teach ONE alternative, although the reference discloses both output from a loudspeaker and on screen).

Allowable Subject Matter
Claims 4-14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659